                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


  ERIC D. SIMS,

                  Plaintiff,




   vs.                                                     Case No. 18-01259-EFM-KGG

  KANSAS DEPARTMENT OF
  CORRECTIONS, et al.,

                  Defendants.




                                MEMORANDUM AND ORDER

         Pro se Plaintiff Eric Sims sued Kansas Department of Corrections (“KDOC”) and KDOC’s

Secretary of Corrections (“the Secretary”), alleging several constitutional and statutory violations

relating to his treatment in prison. The Court dismissed Sims’ claims under Federal Rule of Civil

Procedure 12(b)(1) and (6) in a Memorandum and Order (Doc. 61) and Judgment was entered in

Defendants’ favor (Doc. 62). Sims then filed a pleading entitled “Motion Requesting Additional

Findings and Conclusions Pursuant to Rule 52(b) (Doc. 63).” For the following reasons, the Court

denies the Motion.
                               I.       Factual and Procedural Background

        The Court has outlined the facts of this case in some detail in prior orders.1 Succinctly

stated, Sims is an inmate serving his sentence within the custody of the Kansas Department of

Corrections (“KDOC”). Sims claims that during his incarceration, KDOC and its officials failed

to accommodate his religious beliefs (the Apostolic faith) in a variety of ways. Additionally, Sims

claims that KDOC retaliated against him for exercising his First Amendment rights by transferring

him to a prison in Florida. Sims—along with a church that runs an Apostolic prison ministry and

that church’s pastor—brought this lawsuit against KDOC, the Secretary,2 and ten other

individually-named defendants seeking purely injunctive relief.

        The church and its pastor eventually voluntarily dismissed all claims against all defendants

and withdrew from the case. Sims voluntarily dismissed all claims against every defendant except

KDOC and the Secretary. As the only remaining defendants, KDOC and the Secretary filed

respective motions to dismiss. After the motions were fully briefed, Sims’ counsel withdrew from

the case, leaving Sims to continue pro se. Sims then filed a motion to file a supplemental response

to the Defendants’ motions to dismiss. Sims argued that a supplemental response was appropriate

because his counsel was under a conflict of interest when he filed the Responses on Sims’ behalf.

Sims’ proposed supplemental response expanded on several arguments already raised by his

counsel; it also introduced several new arguments cautioning against dismissal.




        1
            See Doc. 23, at 2–5 and Doc. 61, at 2–5.
        2
          When the plaintiffs filed this lawsuit, Joe Norwood was the Secretary of Corrections. However, Norwood
has since been replaced by Jeff Zmuda, who is automatically substituted for Norwood in this lawsuit. See Doc. 61 at
9.



                                                       -2-
       On September 17, 2019, the Court issued a memorandum and order ruling on Sims’ motion

to file a supplemental response, KDOC and the Secretary’s respective motions to dismiss, and

Sims motion to sever some of his claims into a new lawsuit. The Court denied Sims’ motion to

file a supplemental response. The Court determined that Sims’ allegations, taken as true, did not

show that his counsel was under a conflict of interest when he drafted and filed the Responses to

Defendants’ Motions to Dismiss and therefore had no bearing on whether Sims should be allowed

to file a supplemental response. Furthermore, the Court determined—as an alternative reason to

deny Sims’ motion—that the supplemental response would not change the Court’s ruling on the

Defendants’ motions to dismiss, so granting the motion would be futile.

       Next, the Court granted KDOC and the Secretary’s motions to dismiss. The Court held

that KDOC lacked the capacity to be sued in federal court and granted dismissal on that basis.

With regard to the Secretary’s motion, the majority of Sims’ requests for injunctive relief

addressed how KDOC accommodated every Apostolic inmate at all KDOC facilities; Sims’

Complaint never requested any injunctive relief related to his conditions of confinement in Florida.

The Court held that Sims lacked standing to challenge prison conditions at KDOC facilities in

which he is not incarcerated. To the extent Sims challenged prison conditions at KDOC facilities

where he previously had been held, the Court deemed those claims moot upon Sims’ transfer to

Florida. Additionally, the Court held that Sims retaliatory transfer claim must be dismissed

without prejudice, pursuant to the Prison Litigation Reform Act (“PLRA”), for failure to exhaust

administrative remedies. Finally, the Court denied Sims’ motion to sever.

       On October 11, 2019, Sims filed the pleading now before the Court. Sims’ pleading is

captioned Motion Requesting Additional Findings and Conclusions Pursuant to [Federal] Rule [of

Civil Procedure] 52(b). Sims argues that additional factual findings or conclusions of law are


                                                -3-
necessary “to make it possible for Plaintiff to perfect his appeal to the 10th Circuit U.S. Court of

Appeals.”3 The Court now rules on Sims’ Motion as follows.

                                                     II.   Discussion

         Sims brings his motion under Federal Rule of Civil Procedure 52(b). “Rule 52(b) applies

only to cases where findings of fact have been made by the district court after a trial.”4 Here, the

Court granted dismissal under Rule 12(b)(1) and (6) without a trial. So, Rule 52 is not applicable

at this stage of the litigation, providing sufficient reason to deny Sims’ Motion. However, the

Court recognizes that Sims is proceeding pro se and the Court affords him some leniency in his

filings.5 Construed broadly, the Court will consider Sims’ Motion as a motion under Federal Rule

of Civil Procedure 59(e) to alter or amend a judgment.6 The well-established grounds for relief

under Rule 59(e) are: “(1) an intervening change in the controlling law, (2) new evidence

previously unavailable, and (3) the need to correct clear error or prevent manifest injustice.”7 Sims

does not allege that the law has changed or that new evidence has been discovered; so, the only

basis for granting the Motion is to correct clear error or prevent manifest injustice. Sims indicates

that the Court erred in holding many of his claims moot and in dismissing Sims’ retaliatory transfer

claim for failure to exhaust administrative remedies. The Court will address each in turn.




        3
            Doc. 63, at 3.
        4
           Holmes v. Grant Cty. Sheriff’s Dep’t, 772 F. App’x 679, 680 (10th Cir. 2019); see Fed. R. Civ. P. 52(a)
(stating that Rule 52 applies when “an action [is] tried on the facts without a jury . . . ”).
        5
           Duncan v. Quinlin, 622 F. App’x 735, 736 (10th Cir. 2015) (recognizing that pro se pleadings are to be
liberally construed) (citation omitted).
        6
           Holmes, 772 F. App’x at 680; Fed. R. Civ. P. 59(e) (“A motion to alter or amend a judgment must be filed
no later than 28 days after the entry of the judgment.”)
        7
            Id. (citation and quotations omitted).



                                                           -4-
A.     Mootness

       Sims argues that the Court erred in holding Sims’ conditions of confinement claims moot.

Before addressing Sims’ specific arguments, however, the Court highlights the limited scope of

the Court’s mootness analysis.     In general, Sims’ Complaint broadly alleges that KDOC’s

accommodation of Apostolic inmates is woefully inadequate, and his request for injunctive relief

requests that KDOC provide specific accommodations for Apostolic inmates at all KDOC

facilities. However, as the Court previously explained, Sims does not have legal standing to pursue

claims on behalf of other inmates or to challenge unlawful practices at KDOC facilities in which

he is not incarcerated.8 Rather, Sims only has standing to challenge policies and practices that

caused him personal injury. The Court’s mootness analysis was therefore limited to Sims’

allegations that KDOC failed to accommodate Sims’ religious beliefs.          Sims made several

allegations that he was denied religious accommodations while he was held at KDOC’s Norton

Correctional Facility (“NCF”) and El Dorado Correctional Facility (“EDCF”). But Sims is now

incarcerated at a Florida Department of Corrections (“FDOC”) facility, not NCF or EDCF.

Furthermore, Sims’ request for injunctive relief does not seek any remedies associated with his

incarceration in Florida (despite Sims filing his Complaint months after his transfer). For those

reasons, the Court determined that, while Sims may have been personally injured by the lack of

accommodations at NCF or EDCF, his efforts to improve the religious accommodations at those

facilities are moot now that Sims is in Florida. If Sims is being denied religious accommodations

at the FDOC facility, he is free to pursue a claim on that basis. But he has not done that in this




       8
           Doc. 61, at 9–10.



                                                -5-
lawsuit, and granting Sims’ requests to provide additional accommodations for Apostolic inmates

at NCF or EDCF will have no effect on Sims’ religious liberties in Florida.

        Sims provides three reasons he believes the Court’s mootness determination was incorrect.

First, Sims states that “although a specific agency action may be mooted (interstate transfer), he

has standing to challenge the future implementation of the underlying religious classification and

interstate transfer policy.”9 Second, Sims states that the Court should have applied the “capable

of repetition, yet evading review” exception to the mootness doctrine. Third, Sims argues that the

Court could still order a partial remedy, namely: expunge his prison record or provide a retroactive

pre-transfer hearing.

        Under Sims’ first argument, Sims contends that his claims are not moot because he is still

subject to KDOC’s “interstate transfer” and “religious classification” policies. Starting with the

interstate transfer policy, the Court’s Memorandum and Order did not conclude that Sims’

retaliatory transfer claim was moot; rather, the Court held the opposite.10 So, this argument is

without merit. Sims’ argument that he is still subject to KDOC’s “religious classification” policy

is likewise unavailing. KDOC’s policy, IMPP 10-110D, states that inmates:

        [S]hall be permitted to practice a religion to which they sincerely ascribe within
        the limitations imposed by individual facility physical structures, staffing levels,
        other considerations of security, good order and discipline, consistent with
        consideration of costs and limited resources. All limitations or prohibitions shall
        be consistent with considerations of whether the limitation or prohibition is in
        furtherance of a compelling government interest and is the least restrictive means
        of furthering that compelling governmental interest.11


        9
            Doc. 63, at 2.
        10
           Doc. 61, at 10 (“The Court holds that Sims does have standing to bring his First Amendment retaliation
claim and that this claim was not rendered moot by his transfer to FDOC.”).
        11
             Doc. 1, Ex. E.



                                                      -6-
IMPP 10-110D also provides a mechanism for inmates to request specific religious

accommodations.12

       In his Complaint, Sims takes issue with IMPP 10-110D not including the Apostolic faith

on its Religious Affiliation form13 or its Reference Table of Religious Tenets14 despite specifically

listing 21 other religions. Sims alleges that this demonstrates that the KDOC policy does not

recognize the Apostolic faith as a discrete religion and is therefore discriminatory. The Court

disagrees. The Religious Affiliation form, after listing 21 possible religious affiliations, has a final

option of “Other” followed by a blank space for the inmate to provide a religious affiliation.

Additionally, IMPP 10-110D includes a Request for Accommodation of Religious Practices form,

which asks: “If this religion is not already listed, what is the accommodation you are requesting?”15

       Clearly, KDOC’s policy takes into account that inmates may have a religious affiliation

other than one listed in IMPP 10-110D. It would be impractical (foolhardy, even) for KDOC to

provide an exhaustive list of all religions on either form. IMPP 10-110D broadly states that

inmates are “permitted to practice a religion to which they sincerely ascribe” and allows inmates

of any religious affiliation to seek religious accommodation. Sims alleges that while he was

incarcerated at NCF and EDCF, KDOC officials failed to accommodate his religious beliefs (as

required by IMPP 10-110D). But he alleges no facts suggesting the policy itself is discriminatory.

Thus, even if Sims remains under the purview of KDOC’s religious classification policy, Sims’




       12
            Doc. 1, Ex. G.
       13
            Doc. 1, Ex. F.
       14
            Doc. 1, Ex. D.
       15
            Doc. 1, Ex. G.



                                                  -7-
claim is still moot unless he alleges that his religious beliefs are not being accommodated in Florida

and seeks injunctive relief addressing his treatment in Florida. Here, Sims fails to do either.

         Next, Sims argues that the “capable of repetition, yet evading review” exception to the

mootness doctrine applies to his claims.16 This exception is “narrow” and is limited to “exceptional

circumstances.”17 Sims bears the burden of showing “(1) the challenged action was in its duration

too short to be fully litigated prior to its cessation or expiration, and (2) there is a reasonable

expectation that the same complaining party will be subjected to the same action again.”18 The

Court holds that Sims has failed to satisfy either prong. At one point in his Complaint, Sims states

that KDOC failed to accommodate his Apostolic faith for 20 years before he was transferred to

Florida. This is more than sufficient time for the matter to be fully litigated.19 Additionally, Sims

has not demonstrated a reasonable expectation that he will be incarcerated in a KDOC facility in

the future.

         Finally, Sims argues his case is not moot because the Court can still provide him with a

partial remedy. Specifically, Sims states that the Court could order KDOC to provide him with a

retroactive pre-transfer hearing; he also states that the Court could order KDOC to expunge his

prison record of all references “to any administrative, legislative, or legal actions” he took during




         16
            “In general a case becomes moot when the issues presented are no longer live or the parties lack a legally
cognizable interest in the outcome. . . . We have recognized an exception to the general rule in cases that are capable
of repetition, yet evading review.” Murphy v. Hunt, 455 U.S. 478, 482 (1982) (internal citations and quotations
omitted).
         17
              Ind v. Colorado Dep’t of Corr., 801 F.3d 1209, 1215 (10th Cir. 2015) (citations omitted).
         18
              Id. (citations, alterations, and quotations omitted).
         19
            Burnett v. Fallin, 785 F. App’x 546, 552 (10th Cir. 2019) (concluding that an inmate failed to prove the
first prong of the “capable of repetition, yet evading review” when the inmate alleged that “the infringement on his
constitutional rights lasted for several years”).



                                                              -8-
his incarceration. As the Court explained earlier in this case, Sims is not entitled to a pre-transfer

hearing.20 So, this remedy—which the Court notes is not one of the many remedies Sims requested

in his complaint and was not raised until Sims’ proposed supplemental response—does not change

the Court’s mootness determination. Additionally, Sims argues that his retaliation claim is not

moot because the Court could still order KDOC to expunge his prison record.21 As discussed

above, Sims’ retaliation claim was dismissed without prejudice for failure to exhaust

administrative remedies, not because it was moot. So, while the Court agrees with Sims that this

remedy was not rendered moot by his transfer to Florida, it has no relevance to the Court’s analysis

here. In sum, the Court concludes that there was no clear error or manifest injustice in the Court’s

prior ruling with regard to its mootness determination. Therefore, Sims’ request to alter or amend

the Court’s ruling on that issue is denied.

B.      Exhaustion of administrative remedies

         Next, Sims argues that his First Amendment retaliation claim should not have been

dismissed without prejudice for failure to exhaust administrative remedies. Sims asserts that he

appealed his retaliatory transfer and received a “final decision” from the Secretary; he also asserts,

in the alternative, that his transfer to Florida made administrative remedies unavailable. Under his

first argument, Sims alleges that he appealed his involuntary transfer to Doug Burris, “who

provides the official response of the Department to appeals to the Secretary,” and Burris told Sims

that the issue would “not be revisited.” Sims’ argument is flawed for at least two reasons. First,

“substantial or partial compliance with grievance procedures is not sufficient for exhaustion” under


        20
             Doc. 23, at 13-14 (concluding that neither federal nor Kansas law entitles Sims to a hearing before an
interstate transfer).
        21
             See Doc. 45, Attach. 1, at 25–26.



                                                       -9-
the PLRA.22 Rather, “an inmate may only exhaust by properly following all of the steps laid out

in the prison system’s grievance procedure.”23 Here, that means Sims was required to follow

KDOC’s four-step administrative procedure,24 and Sims admittedly never pursued the first three

steps.

         Furthermore, the Court concludes that Sims’ communication with Burris does not satisfy

the fourth step in the administrative grievance process. After he was transferred to FDOC, Sims

wrote a letter to Burris asking why he had been transferred to Florida, and Burris replied that this

information was confidential and would not be provided. Months later, Sims wrote another letter

to Burris where he again asked for the reason he was transferred to Florida and who at the KDOC

facility authorized his transfer. It was in response to this question that Burris replied: “This

question has already been addressed and will not be revisited.”25 Nowhere in any of Sims’

correspondence with Burris does Sims aver that he was transferred in retaliation for exercising his

First Amendment rights. Thus, even if it were permissible for Sims to skip the first three steps of

the grievance procedure, Sims also failed to properly appeal his retaliation claim at the fourth step

because he never informed Burris that he was claiming First Amendment retaliation.




         22
            McCoy v. Aramark Corr. Servs., 2018 WL 3957050, at *4 (D. Kan. 2018) (citing Fields v. Okla. State
Penitentiary, 511 F.3d 1109, 1112 (10th Cir. 2007)).
         23
              Little v. Jones, 607 F.3d 1245, 1249 (10th Cir. 2010) (emphasis added).
         24
           Nunez v. Heimgartner, 2018 WL 1427953, at *4 (D. Kan. 2018) (describing KDOC’s four-step grievance
procedure).
         25
              Doc. 45, Attach. 1, at 50–52.



                                                          -10-
         Finally, Sims argues that KDOC made administrative remedies unavailable by transferring

him to another state.26 Sims states that in Florida he does not have access to Kansas legal materials,

KDOC forms, direct access to Unit Team assistance, or access to witness testimony. The Court

first notes that an interstate transfer does not by itself render administrative remedies unavailable.27

Furthermore, Sims does not claim that he attempted informal resolution or sought assistance in

pursuing administrative remedies from any prison official, and neither does he claim that he

requested a grievance form and was refused that request.28 Absent any allegation that Sims sought

redress through the administrative process, the Court cannot conclude that prison officials

prevented, thwarted, or hindered his efforts. Indeed, until Sims brought this lawsuit, there is no

indication that he ever informed any prison official that he believed his interstate transfer was

retaliatory.       The PLRA’s mandatory exhaustion requirement “allows prison officials an

opportunity to resolve disputes concerning the exercise of their responsibilities before being haled

into court.”29 Sims failed to give KDOC the opportunity to address his retaliatory transfer claim

before he filed suit, and the Court cannot overlook his failure to pursue administrative remedies.30

The Court therefore holds there was no clear error or manifest injustice in the Court’s order


         26
            See Little 607 F.3d at 1250 (“[T]he PLRA only requires the exhaustion of ‘available’ administrative
remedies. . . . Where prison officials prevent, thwart, or hinder a prisoner's efforts to avail himself of an administrative
remedy, they render that remedy ‘unavailable’ and a court will excuse the prisoner’s failure to exhaust.”).
         27
             See Lynn v. Simmons, 32 Kan. App. 2d 974, 95 P.3d 99, 102 (2003) (rejecting inmate’s argument that an
interstate transfer “effectively ‘slammed the door shut’ to KDOC’s administrative grievance procedure”).
         28
          Cf. Garcia v. Taylor, 113 F. App’x 857, 859 (10th Cir. 2004) (agreeing “that refusing a prisoner grievance
forms could raise an inference that the plaintiffs have exhausted ‘available’ administrative remedies”).
         29
              Jones v. Bock, 549 U.S. 199, 204 (2007).
         30
            Ross v. Blake, 136 S. Ct. 1850, 1857 (2016) (explaining that “mandatory exhaustion statutes like the PLRA
establish mandatory exhaustion regimes, foreclosing judicial discretion”); Campbell v. Jones, 684 F. App’x 750, 753
(10th Cir. 2017) (“There is no question that exhaustion is mandatory under the [PLRA] and that unexhausted claims
cannot be brought in court.”).



                                                           -11-
dismissing Sims’ retaliatory transfer claim without prejudice for failure to exhaust administrative

remedies.

       IT IS THEREFORE ORDERED that Plaintiff Eric D. Sims’ Motion Requesting

Additional Findings and Conclusions Pursuant to Rule 52(b) (Doc. 63) is DENIED.

       IT IS SO ORDERED.

       Dated this 12th day of February, 2020.

       This case remains closed.




                                                       ERIC F. MELGREN
                                                       UNITED STATES DISTRICT JUDGE




                                                -12-
